12 F.3d 213
145 L.R.R.M. (BNA) 2512
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BRANCH INTERNATIONAL SERVICES, INC., Respondent.
No. 93-6209.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1993.

Before:  JONES and SUHRHEINRICH, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
On April 15, 1993, the National Labor Relations Board (the "Board") filed a decision and order in Case Nos. 7-CA-31616 and 7-CA-31758 finding the respondent had committed unfair labor practices and directing the respondent to take certain remedial actions, e.g., bargaining with the union, reinstating discharged employees, etc., to correct those practices.  The Board applied to this court on September 16, 1993, for enforcement of that decision and order.  The respondent not having served and filed an answer to the Board's petition within twenty (20) days thereof as provided under Rule 15(b), Fed.R.App.P., the Board now moves for entry of judgment of enforcement by default.


2
Upon consideration and noting the respondent has not filed an answer to the Board's petition or a response to the Board's motion for default entry of judgment, we conclude the Board is entitled to the relief sought.


3
It therefore is ORDERED that the said decision and order of the Board is enforced.  The respondent, Branch International Services, Inc., of Auburn Hills, Michigan, it officers, agents, successors, and assigns, shall abide by and perform the directions of the Board contained therein.